t c no united_states tax_court central reserve life corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p's subsidiary l writes cancelable accident and health ca h insurance r argues that l is not a life_insurance_company under sec_816 i r c because l's accrued unpaid_losses on ca h insurance are unpaid_losses for purposes of ascertaining its total_reserves under sec_816 i r c p argues that l is a life_insurance_company under sec_816 i r c because the term unpaid_losses as used in sec_816 i r c does not include accrued unpaid_losses on ca h insurance held l is a life_insurance_company under sec_816 i r c its accrued unpaid_losses on ca h insurance are not unpaid_losses for purposes of sec_816 i r c michael r schlessinger and michael a clark for petitioner katherine lee wambsgans for respondent opinion laro judge this case is before the court fully stipulated see rule central reserve life corporation and subsidiaries petitioned the court to redetermine respondent's determination of deficiencies of dollar_figure and dollar_figure in its consolidated federal_income_tax for and respectively following the parties’ concessions we must decide whether the phrase unpaid_losses not included in life_insurance_reserves as used to define the term total_reserves in sec_816 includes accrued unpaid_losses on cancelable accident and health ca h insurance policies ’ we hold it does not unless otherwise stated section references are to the internal_revenue_code in effect for the subject years rule references ' an unpaid loss generally is an insurer's estimate of its liability for claims arising out of injuries which have already occurred unpaid_losses may be accrued or unaccrued assume for example that a policyholder fractures his pelvis in an automobile accident and is transported to the emergency room by ambulance the expenses_incurred in the emergency room are accrued because reimbursement may be claimed at any time future rehabilitation expenses are unaccrued although these expenses may be estimated before they are incurred the insurer need not pay for them until they are incurred see 977_f2d_1027 7th cir are to the tax_court rules_of_practice and procedure we use the term petitioner to refer solely to central reserve life corporation background all facts have been stipulated the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner's principal_place_of_business was in strongsville ohio when its petition was filed petitioner is the parent_corporation of an affiliated_group_of_corporations that files consolidated federal_income_tax returns central reserve life_insurance_company central life is petitioner's wholly owned subsidiary central life writes life_insurance and accident and health a h insurance insurance regulators require that insurance_companies maintain defined levels of assets to guarantee that they can pay their claims when the claims become due these asset reserves generally must equal the amount of funds which when increased at a stated rate of interest will allow the company to pay its claims at their actuarially estimated due dates insurance_companies must report their anticipated obligations for claims on a standard annual_statement promulgated by the national association of insurance commissioners naic and adopted by all states the annual_statement characterizes an insurer's life and a h obligations as either reserves or liabilities and it uses the word accrual to distinguish current obligations from future obligations a reserve is an unaccrued claim for which the insurer will become liable in the future eg the future rehabilitation expenses described supra note a liability is an accrued claim for which the insurer is liable now eg the emergency room expenses described supra note exhibit of the annual_statement lists an insurer's aggregate reserve for life policies and contracts exhibit lists an insurer's aggregate reserve for accident and health policies exhibit lists an insurer's policy and contract claims data on these claims is listed separately as to yearend liabilities for life_insurance and a h insurance central life filed its through annual statements with the ohio department of insurance as relevant herein central life reported its claim obligations on life_insurance policies and annuities on exhibits and and it reported its claim obligations on a h insurance policies on exhibits and central life reported its unaccrued claim obligations for life_insurance and a h insurance as reserves on exhibits and respectively and it reported all of its accrued claim obligations as liabilities on exhibit during and the use of the word accrual in the insurance industry does not conform to the definition of that word under generally_accepted_accounting_principles central life wrote primarily guaranteed renewable a h insurance in the latter year central life qualified as a life_insurance_company under the ratio reserve ratio set forth in sec_816 in central life properly included unpaid_losses with respect to its guaranteed renewable a h insurance in the reserve ratio's numerator and denominator beginning in late central life added a rider to its existing guaranteed renewable a h insurance policies which allowed it to terminate any of these policies upon days’ notice by virtue of this rider central life's a h insurance policies issued after late were no longer guaranteed renewable policies they were nonguaranteed renewable or ca h insurance policies because central life stopped issuing guaranteed renewable a h insurance policies in late unearned premiums and unpaid_losses with respect to those policies were no longer properly includable in the reserve ratio's numerator in and years thereafter central life's a h insurance_business in consisted almost exclusively of ca h insurance it also wrote a small amount of guaranteed renewable group a h insurance the parties agree that unpaid_losses with respect to central life's ca h insurance policies are not includable in the reserve ratio's numerator the parties dispute whether those amounts must be included in the reserve ratio’s denominator respondent determined and argues that the denominator includes these amounts petitioner argues that the denominator does not include these amounts if petitioner is correct central life qualifies as a life_insurance_company under sec_816 if respondent is correct central life fails to qualify as a life_insurance_company for federal_income_tax purposes and petitioner's taxable_income would include central life's policyholder surplus of dollar_figure central life also would not be entitled to the small_life_insurance_company_deduction in the amounts that it reported for the subject years discussion the parties dispute whether central life qualifies as a life_insurance_company for federal_income_tax purposes congress has enacted in the internal_revenue_code different rules of taxation for insurance_companies that are life_insurance_companies as opposed to nonlife insurance_companies such as property and casualty p c insurance_companies compare secs rules applicable to life_insurance_companies with secs rules applicable to nonlife insurance_companies the rules that apply to life_insurance_companies are more favorable to insurance_companies from a tax point of view than are the rules which apply to nonlife insurance_companies see 430_us_725 an insurance_company is a life_insurance_company for federal_income_tax purposes if it meets the definition set forth in sec_816 sec_816 provides in part sec_816 lifk insurance_company defined a life_insurance_company defined ---for purposes of this subtitle the term life_insurance_company means an insurance_company which is engaged in the business of issuing life_insurance and annuity_contracts either separately or combined with accident_and_health_insurance or noncancellable contracts of accident_and_health_insurance if-- its life_insurance_reserves as defined in subsection b plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves as defined in subsection c bo life_insurance_reserves defined -- in general for purposes of this part the term life_insurance_reserves means amounts-- a which are computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and b which are set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance annuity and noncancellable accident_and_health_insurance contracts including life_insurance or annuity_contracts combined with noncancellable accident_and_health_insurance involving at the time with respect to which the reserve is computed life accident or health contingencies reserves must be reguired by law --except---- a in the case of policies covering life accident_and_health_insurance combined in one policy issued on the weekly premium payment plan continuing for life and not subject_to cancellation xk in addition to the reguirements set forth in paragraph life_insurance_reserves must be required_by_law amount of reserves for purposes of this subsection subsection a and subsection c the amount of any reserve or portion thereof for any taxable_year shall be the mean of such reserve or portion thereof at the beginning and end of the taxable_year c total_reserves defined ---for purposes of subsection a the term total_reserves means--- life_insurance_reserves unearned premiums and unpaid_losses whether or not ascertained not included in life_insurance_reserves and all other insurance_reserves_required_by_law in a case of first impression in this court we must decide whether the phrase unpaid_losses not included in life_insurance_reserves as used in sec_816 to define an insurer’s total_reserves includes accrued unpaid_losses on ca h insurance policies the court_of_appeals for the seventh circuit has concluded it does not see 977_f2d_1027 7th cir revg 754_fsupp_130 n d ill the court_of_appeals for the ninth circuit has concluded that the term unpaid_losses did include accrued unpaid_losses for purposes of sec_806 before its repeal by sec_2 of the life_insurance_company income_tax act of publaw_86_69 73_stat_112 see 385_f2d_1 9th cir revg on this issue 250_fsupp_130 s d cal the united_states court of claims also considered this issue in the context of former sec_806'ss predecessor that court reached a conclusion consistent with the view of the court_of_appeals for the ninth circuit see 319_f2d_161 former sec_806 provided in the case of a life_insurance_company writing contracts other than life_insurance or annuity_contracts either separately or combined with noncancellable health and accident insurance the term adjustment for certain reserves means an amount equal to percent of the unearned premiums and unpaid_losses on such other contracts which are not included in life_insurance_reserves -- - we agree with the court_of_appeals for the seventh circuit that the phrase unpaid_losses not included in life_insurance_reserves as used in sec_816 to define an insurer’s total_reserves does not include accrued unpaid_losses on ca h insurance policies our analysis starts with the statutory text and we construe that text in accordance with its ordinary everyday meaning we refer to the legislative_history primarily to learn the purpose of the statute in which the language appears and to resolve any ambiguity in the words used in the text see 511_us_244 506_us_168 447_us_102 331_us_1 110_tc_236 108_tc_524 106_tc_274 the ordinary everyday meaning of text is usually the meaning of the words or phrases therein that is commonly understood by the public in general eg the most common dictionary definitions see eg 490_us_296 440_us_472 crane v commissioner supra pincite 97_tc_180 affd 983_f2d_868 8th cir in the case at hand however the text of sec_816 is found in subchapter_l of the code congress drafted subchapter_l and its predecessors using the specialized language of the insurance industry and congress understood that language to have the technical meaning given to it by that industry see 292_us_371 373_f2d_336 see also 310_us_534 it is only appropriate therefore to construe the subject text in the light of its usage in the insurance industry to the extent that it has an established meaning in that industry see 523_us_382 149_us_346 30_tc_360 affd 267_f2d_591 3d cir the meaning of the words in the insurance industry may be gleaned from their use in the annual_statement which contains references and incorporates many of the industry’s terms of art the annual_statement is instructive in understanding the peculiar meaning of those words which in turn may make it most helpful in construing the provisions of subchapter_l see 433_us_148 harco holdings inc v united_states supra pincite we turn to the evolution of the term unpaid_losses taking into account the taxation of insurance_companies in general and the authorities that congress had before it at the time it added the term to section of the internal_revenue_code_of_1939 in sec_163 of the revenue act of act ch 56_stat_798 whereas respondent asks the court to ascertain congress' intent for the relevant provisions of the act by considering legislation that was enacted and more years thereafter we limit our analysis of that intent to the materials which were before congress in it is emphatically the province and duty_of the judicial department to say what the law ay is marbury v madison u s cranch see also united_states v american trucking associations inc supra pincite and the views of one congress as to the meaning of prior legislation have little bearing on a court's furtherance of that duty see consumer prod safety commn v gte sylvania inc supra pincite 390_us_85 n 374_us_321 united_states v 330_us_258 see also 361_us_304 the views of a subsequent congress form a hazardous basis for inferring the intent of an earlier one such is especially true in the instant case where few of the legislators who voted on the subsequent legislation in the 1980's were members of congress in see eg united_states v united mine workers supra pincite life_insurance_companies became subject_to federal_income_tax when the sixteenth_amendment to the united_states constitution was ratified in before that time insurance_companies which were corporations were subject_to an annual excise_tax of percent of their net_income over dollar_figure see federal_corporation excise_tax act of ch sec_38 36_stat_112 unlike other corporations an insurance company's net_income included a deduction for the net addition if any required_by_law to be made within the year to reserve funds id this deduction was the subject of much litigation by casualty companies and the judicial interpretations on the breadth of that deduction were not always easily harmonized compare 244_us_585 reserve against unpaid_losses was not required_by_law with 251_us_342 approving liability reserve for accrued indefinite liabilities and loss claim reserve for other accrued losses after the sixteenth_amendment was ratified life_insurance_companies continued to be taxed in the early years of our tax system under the same general rules that applied to noninsurance companies both types of companies were taxed on their gross_income which in the case of a life_insurance_company consisted mainly of underwriting_income investment_income and capital_gains life_insurance_companies however continued to be allowed to deduct the net addition required_by_law to be made within the year to reserve funds life_insurance_companies also could deduct that portion of their net_investment_income that was credited to policyholders' reserves as required_by_law actuarial concepts governed the application of the reserve deduction provision of the revenue acts up until see eg income_tax act of ch sec ii g b 38_stat_114 revenue act of ch sec_12 second 39_stat_756 revenue act of ch sec a 40_stat_1057 see also commissioner v standard life and accident ins co supra pincite 77_tc_845 vacated and remanded on another issue 720_f2d_420 6th cir by congress recognized that the rules which applied to life_insurance_companies were inequitable adequate revenues were not being raised from the insurance industry and life_insurance_companies were constantly litigating issues concerning their taxability eg as to whether premiums constituted taxable_income see s rept 67th cong lst sess c b part h rept 67th cong lst sess c b part see also union cen life ins co v commissioner supra pincite the -- - revenue act of act ch sec_247 a 42_stat_263 changed favorably to life_insurance_companies the law under which life_insurance_companies were taxed by providing a system under which life_insurance_companies were taxed only on their net_investment_income investment_income for this purpose did not include premiums losses_and_expenses incurred in underwriting operations and gains and losses from the sale of investment_assets the portion of investment_income set_aside in reserves to satisfy a company’s obligations to its policyholders under its insurance contracts also was excluded from taxation see id before the act the same statutory provisions applied to tax both life and p c insurers the act changed this uniformity by providing for life_insurance_companies rules which were different and generally more favorable than the rules under which a p c insurer was taxed the act taxed p c insurers on both their investment and premium income and did not allow them to deduct their reserve funds p c insurers however could deduct their losses_incurred see act sec_247 a 42_stat_263 a deduction that required a calculation of the p c insurer's unpaid_losses at the end of the year see act sec_246 42_stat_227 for the purpose of this calculation the unpaid_losses of a p c company included its accrued liabilities see retailers fire ins co v commissioner -- - b t a accrued liability for fire loss is deductible unpaid loss an insurance_company was a life_insurance_company under the act if more than half of its total_reserves were life_insurance_reserves see act sec_242 42_stat_261 this qualification fraction which is the genesis of the reserve ratio meant that an insurance_company could not qualify as a life_insurance_company for federal_income_tax purposes unless more than percent of its total insurance reserves was attributable to life_insurance or analogous contracts see 373_f2d_336 an application of the qualification test under the act was difficult because the act failed to define many relevant terms sec_163 of the act addressed this concern by defining the term life_insurance_reserves adding the term unpaid_losses on noncancellable life health or accident policies to life_insurance_reserves in the numerator of the reserve ratio and defining the term total_reserves in the denominator of the reserve ratio to include the term at issue ie unpaid_losses those provisions were carried forward substantially unchanged into sec_816 as applicable herein ’ sec_2 of the life_insurance_company income_tax act of continued with this backdrop in mind we turn to the respective arguments of the parties respondent looks to the subject term unpaid_losses and argues that a plain reading of this term includes all unpaid_losses accrued or unaccrued that reading respondent continues comports with the definitions of unpaid_losses and reserves which were prevalent in the p c insurance industry at the time of the act respondent argues that congress in the act used the p c meaning of unpaid_losses to refer to unpaid_losses in the industry of life and a h insurance respondent argues that the insurance industry treats an accrued unpaid loss as substantively the same as an unaccrued unpaid loss and a reserve as substantively the same as a liability respondent acknowledges that the insurance industry distinguishes between accrued and unaccrued unpaid_losses for purposes of the annual_statement but asserts that this distinction is meaningless for federal_income_tax purposes petitioner argues that the industry of life and a h insurance unlike the p c insurance industry makes a meaningful distinction between an unpaid loss that has accrued and an unpaid loss that has not accrued and petitioner asserts that the industry of life and a h insurance considers a reserve to be different from a continued publaw_86_69 73_stat_112 added the parenthetical phrase whether or not ascertained now found in sec_816 -- - liability petitioner argues that the meaning of the subject term as given to it by the industry of life and a h insurance is the meaning that applies here we agree with petitioner that the specific industry at the focus of our inquiry is life and a h insurance and that the life and a h insurance industry distinguishes meaningfully a reserve from a liability and an accrued unpaid loss from an unaccrued unpaid loss we also agree with petitioner that an unaccrued unpaid loss which the industry treats as a reserve and not a liability is substantively different for purposes of sec_816 from an accrued unpaid loss which the industry treats as a liability and not a reserve as we read the applicable text with its lengthy history in mind we believe that congress meant for the term unpaid_losses to reach only those unpaid_losses which are technical reserves in the naic sense to wit unaccrued unpaid_losses according to the naic an unaccrued unpaid loss is considered a reserve for annual_statement purposes and an accrued unpaid loss is considered a liability we like the court_of_appeals for the as we understand the nomenclature of the life and a h industry an a h insurer incurs a loss upon the happening of an insured event and when it does the estimated liability on the portion of the loss that represents services yet to be received is called an unaccrued unpaid loss or a reserve the estimated liability of the portion that represents services already received is called an accrued unpaid loss or an accrued continued seventh circuit in 977_f2d_1027 7th cir believe that the naic's treatment of an item in the annual_statement is an authoritative interpretive guide as to the item’s treatment for federal_income_tax purposes and that when placed in the context of this case the item known as accrued unpaid_losses does not fall within the meaning of the term unpaid_losses for purposes of sec_816 see also 35_fedclaims_12 affd 118_f3d_1563 fed cir to be sure the legislative purpose of the reserve ratio is to define mechanically the term total_reserves and the fact that an accrued unpaid loss is not a reserve within the meaning of the term in the industry of life and a h insurance leads to the conclusion that the legislators did not intend for accrued unpaid_losses to enter into total_reserves respondent relies on occidental life ins co v 385_f2d_1 9th cir to support his assertion that the annual statement’s distinction between accrued and unaccrued item sec_1s meaningless for federal_income_tax purposes we for the reasons stated by the court_of_appeals for the seventh circuit in harco holdings inc v united_states supra find occidental life ins co unhelpful to us in construing the term continued liability - - unpaid_losses for purposes of sec_816 in occidental life ins co the court_of_appeals for the ninth circuit was asked to decide whether the use of the term unpaid_losses in former sec_806 included accrued unpaid_losses the court_of_appeals for the ninth circuit held it did the parties in that case had stipulated that the term had the same meaning in former sec_801 and sec_806 and the court construed sec_816's predecessor former sec_801 merely as support for its ultimate conclusion see occidental life ins co v united_states supra pincite the court stated that the term unpaid_losses in former sec_801 included accrued unpaid_losses see id pincite the court reasoned that most unaccrued unpaid_losses fall within the meaning of life_insurance_reserves for purposes of former sec_801 b and c and that the reference to unpaid_losses in former sec_801 and c would be meaningless were the term not to include both accrued and unaccrued unpaid_losses id the court_of_appeals for the seventh circuit noted that this rationale of the court_of_appeals for the ninth circuit was based in this regard the court_of_appeals for the ninth circuit's analysis of the subject term under former sec_801 was dicta the court acknowledged as much when it stated that an examination of sec_801 along these comparative lines is not required for a conclusion as to the meaning of 'unpaid losses' in sec_806 occidental life ins co v 385_f2d_1 9th cir on a false premise unaccrued unpaid_losses are generally not included in 'life insurance reserves' because they are not computed or estimated on the basis of recognized mortality or morbidity tables ' sec_801 thus the provisions for 'unpaid losses' need not be superfluous even if they include only unaccrued unpaid_losses harco holdings inc v united_states supra pincite fn ref omitted the court_of_appeals for the seventh circuit also noted that the court_of_appeals for the ninth circuit’s reasoning had a logical flaw tf ‘unpaid losses’ means all unpaid_losses and ‘life insurance reserves’ includes unaccrued unpaid_losses then the statute counts unaccrued unpaid_losses twice thus the court avoided making the provisions for ‘unpaid losses’ superfluous by making them redundant id pincite n the court_of_appeals for the seventh circuit concluded although we are not persuaded by the ninth circuit’s reasoning we need not reject occidental life out of hand instead we note that identical language in sec_806 and sec_801 need not have the same meaning sec_806 governs a tax deduction while sec_801 is a definitional provision deductions are a matter of legislative grace to be construed strictly against taxpayers definitional provisions like sec_801 get a somewhat more liberal reading 430_us_725 n 97_sct_1440 n 52_led_4 restrictive interpretation given to tax deductions should not be applied to sec_801 swift f 2d pincite rejecting argument that the predecessor statutes to sec_801 and sec_806 should be construed identically id pincite7 fn refs and some citations omitted our conclusion that the term total_reserves does not include accrued unpaid_losses is also supported by examining the structure of the statute the applicable statute sec_816 treats the class of unpaid_losses as a subset of a much larger class of items called reserves an insurer’s total_reserves are defined by sec_816 to include its unpaid_losses and the latter term is followed in the text by a clause that reads and all other insurance_reserves_required_by_law sec_816 the fact that an accrued unpaid loss is not a reserve in the pertinent insurance industry means that it cannot be included in a subset of reserves nor followed by other insurance reserves moreover an insurer’s unpaid_losses are added to its life_insurance_reserves under sec_816 to reach a sum that must comprise more than percent of its total_reserves sec_816 our interpretation is further supported by the fact that the word reserves had acquired a fixed and definite meaning in the life and a h industry at the time of the act the act as discussed above added the term unpaid_losses to the code and the legislative_history surrounding the act contains no indication that congress intended to use the word reserves in other than the meaning that was then crystallized in the life and - - a h industry and in the courts as discussed infra courts had held repeatedly before the act that the word reserves in the life and a h industry included unaccrued unpaid_losses and more importantly that the meaning of the word did not include accrued unpaid_losses whereas respondent asks the court to conclude that congress intended for the word to carry a contrary meaning prevalent in the p c insurance industry we decline to do so the p c insurance industry is substantively different from the industry of life and a h insurance and we read nothing in the act or the legislative_history thereunder that would persuade us that congress meant for the word reserves in the context of life and a h insurance to have the meaning given to it by the p c insurance industry to be sure the most logical conclusion from the fact that congress used the word in the relevant parts of the statute in the setting of life and a h insurance is that congress meant for that word to have the established meaning in the life and a h industry as to the history of the meaning of the word reserves the first regulatory definition of that word in the setting of life and a h insurance is found in regs art act ’ the p c meaning of the term unpaid_losses included accrued unpaid_losses see eg 33_bta_501 affd 89_f2d_186 9th cir retailers fire ins co v commissioner 3_bta_1186 -- - those regulations which govern the reserve deduction under the act state the reserve deduction is based upon the reserves required by express statutory provisions or by the rules and regulations of the state insurance departments when promulgated in the exercise of a power conferred by statute only reserves peculiar to insurance_companies are to be taken into consideration generally speaking the following will be considered reserves as contemplated by the law items and of the liability page of the annual_statement for life companies and items and of the liability page of the annual_statement for miscellaneous stock companies if a life_insurance_company is also transacting other kinds of insurance_business the accompanying regulations which controlled the calculation of the reserve ratio stated that the definition in article would also apply for purposes of that ratio see regs art act subsequent regulations under the revenue act of ch 43_stat_253 the revenue act of ch 44_stat_9 the revenue act of ch 45_stat_791 and the revenue act of ch 48_stat_680 continued this treatment by carrying forward the language in the regulations as to the definition of a reserve and the computation of the reserve ratio with the passage of the revenue act of act ch 48_stat_680 the commissioner changed his view on the meaning of the word reserves as applied to the industry of life and a h insurance the commissioner adopted in the regulations - - thereunder a meaning for the word reserves that was more restrictive than the previous definition stating in the regulations that only a reserve that related to a future unaccrued and contingent claim would qualify as a reserve for purposes of the reserve deduction regs sec a -1 act the regulations went on to provide that the word reserves did not include reserves required to be maintained to provide for the ordinary running expenses of a business such as accrued but unsettled policy claims id the regulations unlike their predecessors did not reference any specific items of the liability page of the annual_statement that would generally constitute a reserve for federal_income_tax purposes much litigation flowed from the commissioner’s definition of the word reserves as set forth in the regulations and courts held that some of the items which would have qualified under the prior regulations no longer qualified under the new definition see eg 44_bta_293 amounts reported on line on the annual_statement were not reserves because they represented liabilities which had already matured as to many of the other items referenced in the pre-1934 regulations however such as the reserves relating to a h insurance the courts held that those amounts continued to be technical insurance reserves - - because they were future unaccrued and contingent_amounts according to these courts only future unaccrued and contingent_amounts could constitute a reserve see eg 114_f2d_314 1st cir citing inter alia 294_us_686 affg 38_bta_716 38_bta_1430 affd 111_f2d_366 5th cir 33_bta_708 a statement to a similar effect appeared in an opinion of the united_states supreme court see 311_us_267 unpaid_losses are reserves to the extent that they have not accrued moreover although deductible reserves and the reserves required for qualification as a life_insurance_company under the predecessors to sec_816 were not identical see eg commissioner v monarch life ins co f 2d pincite deductible reserves need not be life_insurance_reserves there seems to be no question that the underlying concept of reserves was the same in both provisions certainly the commissioner thought so see regs sec a -1 act deductible reserves and qualification reserves are the same the act added what is now sec_816 whereby unclaimed losses on a h policies are included in the numerator of the fraction congress did so because it recognized that -- p7 - noncancelable and certain other types of a h insurance had characteristics similar to life_insurance and that companies writing those policies should be allowed to qualify more easily as life_insurance_companies see s rept 77th cong 2d sess 1942_2_cb_504 contrary to respondent’s arguments congress neither amended the reserve ratio intending to depart from the well-established emphasis on reserves to determine the nature of an insurance company's business nor redefined the reserve ratio by introducing for the first time p c insurance terminology into life and a h products congress merely identified with particularity the reserves that were required for life and a h insurance respondent also relies inappropriately on 128_f2d_948 8th cir affg 44_bta_978 stating that the case is eerily similar to the facts at hand that case has little respondent also is mistaken by his reliance on the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 and the tax_reform_act_of_1984 publaw_98_369 98_stat_494 to infer therefrom the meaning of the term unpaid_losses that term was added to the internal_revenue_code_of_1939 by the revenue act of ch sec_163 56_stat_798 and those subsequent acts have no bearing on its meaning respondent infers from the later acts that the fact that congress did not explicitly state therein that accrued unpaid_losses on ca h insurance were excluded from unpaid_losses means that congress did not intend to exclude those items from that term when it was enacted in respondent cites 499_us_83 continued - - relevancy to our analysis herein there the insurer derived percent of its premium income from a h insurance and percent from life_insurance in contrast to the unpaid_losses at issue in this case the issue there was whether the insurer’s unearned premiums were reserves the taxpayer generally argued that no a h obligation could meet the pre-1942 definition of reserve and it did not distinguish between accrued and unaccrued obligations asserting that the unearned premiums were not true insurance reserves because they were not required_by_law the court disagreed citing commissioner v monarch life ins co supra to hold that the reserve deduction is not limited to reserves that are life_insurance_reserves nor does petitioner disagree with that holding in fact the parties agree that petitioner included its unearned premiums in the reserve ratio's denominator contrary to respondent's argument it does not follow from national protective ins co that all a h obligations continued with the following parenthetical observing that purpose of statute includes not only what it sets out to change but also what it resolves to leave alone in addition to the fact that respondent could have made the same argument with respect to every act that postdated the act the fact that congress did not change the reserve ratio in the later acts aids respondent's position only if the reserve ratio meant what respondent says it did before those acts as explained herein it did not in fact the cited case is far more apt as a description of the events surrounding the act in which congress set out to make it easier for companies writing noncancelable a h insurance to qualify as life_insurance_companies - - are reserves merely because the court held there that some a h obligations are reserves the only case that has squarely addressed the meaning of the subject term in sec_816 is 977_f2d_1027 7th cir there the taxpayer’s subsidiary association life was a chartered life_insurance_company that filed annual statements on which it reported its unaccrued ca h insurance obligations on exhibit and its accrued ca h insurance obligations on exhibit the commissioner argued that association life had to include its exhibit accrued liabilities e its accrued unpaid_losses in the denominator of the reserve ratio the court_of_appeals for the seventh circuit thoroughly analyzed the statutory text the relevant regulations the administrative history the case law and the legislative_history and concluded that the reserve ratio’s denominator did not include association life's exhibit amounts the court’s analysis and conclusion are persuasive and we follow them in this case as further support for our conclusion as to accrued unpaid_losses we turn to the commissioner's administrative position on accrued liabilities and the reserve ratio for purposes of life_insurance that position is contrary to the position respondent takes here in revrul_72_115 1972_1_cb_200 the commissioner ruled that unpaid_losses on life_insurance policies -- - namely present liabilities to pay death_benefits to the beneficiaries of insureds who had already died were excludable from the reserve ratio because they were accrued liabilities respondent attempts in his brief to narrow the effect of that ruling in this case respondent concedes that a diligent reader must carefully parse through the tight language of the ruling to correctly arrive sic at its narrow holding x upon close reading it is evident that the ruling simply holds that reserves for certain unpaid_losses arising from life_insurance contracts in connection with a death claim benefit are not includible in either the numerator or the denominator of the qualification fraction respondent's attempt is unavailing respondent focuses on the fact that the term unpaid_losses appears in sec_816 but not sec_816 or and argues that because the term unpaid_losses is used only in connection with a h insurance the reserve ratio must include accrued obligations with respect to a h insurance and exclude accrued obligations with respect to life_insurance ’ as the court_of_appeals for the seventh circuit stated even if we agree that sec_801 does not cover unpaid_losses on life_insurance and can thereby reconcile revrul_72_115 with the service's current position the reconciliation makes no sense for if we accept the position of the irs then the reserve_ratio_test would not measure accrued unpaid respondent ignores the fact that the term unpaid_losses is also included in sec_816 which does include reference to life_insurance policies --- - losses on life_insurance but would measure accrued unpaid_losses on accident_and_health_insurance the service is unable to explain why congress would want to treat accrued unpaid_losses on the two kinds of insurance differently indeed the service concedes that if anything congress thought that accident_and_health_insurance at least when noncancelable should be treated just like life_insurance harco holdings inc v united_states supra pincite we are also mindful of sec_1_801-3 income_tax regs which provides sec_1_801-3 definitions this section defines the following terms which are to be used in determining if a taxpayer is a life_insurance_company as defined in sec_801 and paragraph b of this section g unpaid_losses whether or not ascertained the term unpaid_losses whether or not ascertained means a reasonable estimate of the amount of the losses based upon the facts in each case and the company's experience with similar cases -- reported and ascertained by the end of the taxable_year but where the amount of the loss has not been paid_by the end of the taxable_year reported by the end of the taxable_year but where the amount thereof has not been either ascertained or paid_by the end of the taxable_year or which have occurred by the end of the taxable_year but which have not been reported or paid_by the end of the taxable_year respondent concedes that these regulations do not distinguish between accrued and unaccrued unpaid_losses on ca h insurance - - but asserts that the regulations' broad language certainly includes the accrued unpaid_losses at issue herein we disagree these regulations have no direct bearing on the issue at hand in addition to the fact that respondent concedes that they do not contemplate a distinction between accrued and unaccrued losses on ca h insurance the regulations were issued one year after congress added the parenthetical whether or not ascertained to the code see harco holdings inc v united_states supra pincite5 we hold that central life’s accrued unpaid_losses on ca h insurance are not unpaid_losses under sec_816 and hence that it is a life_insurance_company for federal_income_tax purposes in so holding we have carefully considered all arguments by respondent for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit ' to reflect the parties' concessions decision will be entered under rule ‘ respondent argued in his reply brief for the first time that 481_us_239 may apply to some of central life's accrued unpaid_losses to deny their deductibility this argument raises a new issue and does so untimely accordingly we do not consider it see 62_tc_684 and the cases cited therein affd 523_f2d_1308 8th cir see also 59_tc_551
